DETAILED ACTION
The following is a Final office action in response to communications received on 12/21/2020.  Claims 1 and 9 have been amended.  Currently, claims 1-14 are pending and examined below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (U.S. Publication No. 2015/0308139).
Regarding claims 1 and 9, Wagner discloses a wind turbine tower (Fig. 5) configured to support a wind turbine nacelle and a rotor, comprising a first elongate tower section (32.5) having a first connection flange (36, Reproduced Fig. 16(f), (3rd embodiment in right column)) at an upper terminal end thereof; a second elongate tower section (32.54) having a second connection flange (Fig. 16(f)) at a lower terminal end thereof; a cable attachment section (32.56, Figs. 5 and 16) disposed between the first and second elongate tower sections and coupled to the first and second connection flanges, wherein the cable attachment section includes a plurality of attachment elements (260/262; Figs. 12a, 12b, Fig. 16(f)) affixed to an outer surface of the cable attachment section, and wherein the cable attachment section has a length significantly 

    PNG
    media_image1.png
    212
    237
    media_image1.png
    Greyscale

Regarding claims 4 and 11, Wagner discloses two tethering cables (20, Fig. 12a-c) extending from two different anchoring elements are attached to the cable attachment section of the tower such that longitudinal projection lines from the ends of the two cables converge at a convergence point (Considered to be the center of the tower, Fig. 12a).  
Regarding claims 6 and 13, Wagner discloses two tether cables (20.1) extending from each anchoring element diverge from each other in a direction toward the anchoring elements on the cable attachment section (Para [0078], Fig. 8.1).
Regarding claims 7, Wagner discloses the plurality of attachment elements (260, 262) forms an integral part of the cable attachment section (Figs. 12a, 16f)


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 5, 8, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Publication No. 2015/0308139).
Regarding claims 2-3, Wagner discloses the cable attachment section (32.56, Figs. 5 and 16) has a length, but does not disclose the length slightly greater than a length or less than about three times the length the attachment elements extend along the cable attachment section.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing dated to have an attachment section having a length slightly greater than a length or less than about three times the length the attachment elements extend along the cable attachment section as necessary for a secure and sufficient support of to withstand the forces induced by the cable connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from change the length of the attachment section to help facilitate the attachment of the cables to provide a sufficient connection. 
Regarding claims 5 and 12, Wagner discloses wherein said convergence point lies at a location at a height and inside the tower as set forth above, but does not disclose the convergence point being within a distance of three wall thicknesses from the wall inner surface as measured at the height and in a direction perpendicular to a central longitudinal axis.  However, it would have been obvious to one having ordinary In re Aller, 105 USPQ 233.  sThere would be no new or unpredictable results achieved from having a tower with a convergence point that was optimal for providing optimal support for the tower against the wind loads. 
Regarding claims 8 and 14, Wagner discloses the two tethering cables (20) anchored to the same anchoring element (Fig. 12c) that extend to different positons at the tower, but does not disclose at essentially at the same height of the tower.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have tethering cables positioned at the different positons at the same height to provide optimal support around the circumference of the tower, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). There would be no new or unpredictable results achieved from selecting a height for placing cables along a tower.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633